Soule, J.
The petitioner seeks to enforce a lien on the land described in his petition for labor performed in “ building cellars ” on that land, in part, and partly on the land adjoining. The whole labor was done under an entire contract, so that, if the respondent was the owner of all the land on which the petitioner labored, a lien might have been enforced on the whole, under a proper petition. Wall v. Robinson, 115 Mass. 429. Worthley v. Emerson, 116 Mass. 374.
There is nothing in the case presented, from which it can be ascertained what part of the balance of account due the petitioner arose from labor performed on the land described in the petition. It does not appear affirmatively, that the land not described in the petition, on which a part of the labor was done, was owned by the respondent. But whether he was the owner or not, no lien can be maintained on the land described, for labor performed on land not included in the petition, though it be contiguous to the parcel described. Rathbun v. Hayford, 5 Allen, 406. Landers v. Dexter, 106 Mass. 531. Stevens v. Lincoln, 114 Mass. 476. Exceptions overruled.